Exhibit 10.2

AMENDMENT NO. 1 TO Capital on Demand™ SALES AGREEMENT


February 28, 2019

 

JonesTrading Institutional Services LLC

757 3rd Avenue, 23rd Floor

New York, NY 10017

 

Ladies and Gentlemen:

 

TRACON Pharmaceuticals, Inc. (the “Company”), and JonesTrading Institutional
Services LLC (“JonesTrading”), are parties to that certain Capital on DemandTM
Sales Agreement dated September 6, 2018 (the “Original Agreement”). All
capitalized terms not defined herein shall have the meanings ascribed to them in
the Original Agreement.  The parties, intending to be legally bound, hereby
amend the Original Agreement as follows (to be effective as set forth in
paragraph 6 below):

 

1.The first and second paragraphs of Section 1(a) of the Original Agreement are
hereby deleted in their entirety and replaced with the following:

 

“Compliance with Registration Requirements. The Company shall file with the
Securities and Exchange Commission (the “Commission”) a registration statement
under the Securities Act of 1933, as amended (the “1933 Act”), on Form S-3, in
respect of the Company’s Common Stock (including the Shares); such registration
statement, and any post-effective amendment thereto, shall have become effective
prior to the effectiveness of any Terms Agreement or instructions to sell shares
delivered pursuant to Section 2(b) hereunder; and no stop order suspending the
effectiveness of such registration statement or any part thereof shall have been
issued and no proceeding for that purpose shall have been initiated or, to the
knowledge of the Company, threatened by the Commission; the base prospectus
filed as part of such registration statement and related to the Shares is
hereinafter called the “Basic Prospectus”; the various parts of such
registration statement, including all exhibits thereto and any prospectus
supplement relating to the Shares that is filed with the Commission and deemed
by virtue of Rule 430B to be part of such registration statement, each as
amended at the time such part of the registration statement became effective,
are hereinafter collectively called the “Registration Statement”; the Company
has prepared a prospectus included as a part of such registration statement
specifically relating to the Shares to be filed with the Commission pursuant to
Rule 424(b) under the 1933 Act, hereinafter called the “ATM Prospectus”; the
Company will, if necessary, prepare a prospectus supplement to the Basic
Prospectus specifically relating to the Shares to be filed with the Commission
pursuant to Rule 424(b) under the 1933 Act, hereinafter called the “Prospectus
Supplement”; the Basic Prospectus, including all documents incorporated therein
by reference, included in the Registration Statement, as it may be supplemented
by the ATM Prospectus and any Prospectus Supplement, in the form in which such
prospectus, ATM Prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act is herein called the “Prospectus”; any reference herein to the
Basic Prospectus, the ATM Prospectus, the Prospectus Supplement or the
Prospectus shall be deemed to refer to and include the documents incorporated by
reference therein pursuant to Item 12 of Form S-3 under the 1933 Act; any
reference to any amendment or supplement to the Basic Prospectus, ATM
Prospectus, the Prospectus Supplement or the Prospectus shall be deemed to refer
to and include any post-effective amendment to the Registration

 

--------------------------------------------------------------------------------

 

Statement, any prospectus supplement relating to the Shares filed with the
Commission pursuant to Rule 424(b) under the 1933 Act and any documents filed
under the Securities Exchange Act of 1934, as amended (the “1934 Act”), and the
rules and regulations of the Commission thereunder (the “1934 Act Regulations”),
and incorporated therein, in each case after the date of the Basic Prospectus,
ATM Prospectus, the Prospectus Supplement or the Prospectus, as the case may be;
any reference to any amendment to the Registration Statement shall be deemed to
refer to and include any annual report of the Company filed pursuant to Section
13(a) or 15(d) of the 1934 Act after the effective date of the Registration
Statement that is incorporated by reference in the Registration Statement; and
any “issuer free writing prospectus” as defined in Rule 433 under the 1933 Act
relating to the Shares is hereinafter called an “Issuer Free Writing
Prospectus”.

 

No order preventing or suspending the use of the Basic Prospectus, the ATM
Prospectus, any Prospectus Supplement, the Prospectus or any Issuer Free Writing
Prospectus has been issued by the Commission, and the Basic Prospectus, the ATM
Prospectus and any Prospectus Supplement, at the time of filing thereof,
conformed in all material respects to the requirements of the 1933 Act and the
rules and regulations of the Commission thereunder (the “1933 Act Regulations”)
and did not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.”

 

2.All references to “September 6, 2018” set forth in Schedule 1 and Exhibit 7(m)
of the Original Agreement are revised to read “September 6, 2018 (as amended by
Amendment No. 1 to Capital on Demand™ Sales Agreement, dated February 28,
2018)”.

 

3.Section 13 of the Original Agreement is hereby amended to replace,

 

“JonesTrading Institutional Services LLC

32133 Lindero Canyon Road, Suite 208

Westlake Village, CA 91361

Attn: General Counsel”

 

With,

“JonesTrading Institutional Services LLC

900 Island Park Drive, Suite 160

Daniel Island, SC 29492

Attention:  Burke Cook

Email: Burke@jonestrading.com”

 

4.Except as specifically set forth herein, all other provisions of the Original
Agreement shall remain in full force and effect.

 

5.Expenses. In addition to the requirements under Section 5 of the Original
Agreement, the Company agrees to pay the reasonable fees and disbursements of
JonesTrading’s counsel in an amount not to exceed $15,000 in connection with
this Amendment No. 1 to Sales Agreement.

 

6.Effectiveness. This Amendment No. 1 shall become effective upon the date that
the Company’s registration statement on Form S-3 initially filed with the
Commission on or around February 28, 2019 is declared effective under the
Securities Act.

 

 

2

 

--------------------------------------------------------------------------------

 

7.Entire Agreement; Amendment; Severability. This Amendment No. 1 together with
the Original Agreement (including all schedules and exhibits attached hereto and
thereto and Placement Notices issued pursuant hereto and thereto) constitutes
the entire agreement and supersedes all other prior and contemporaneous
agreements and undertakings, both written and oral, among the parties hereto
with regard to the subject matter hereof. All references in the Original
Agreement to the “Agreement” shall mean the Original Agreement as amended by
this Amendment No. 1; provided, however, that all references to “date of this
Agreement” in the Original Agreement shall continue to refer to the date of the
Original Agreement, and the reference to “time of execution of this Agreement”
set forth in Section 12(a) shall continue to refer to the time of execution of
the Original Agreement.

 

8.Applicable Law; Consent to Jurisdiction. This amendment shall be governed by,
and construed in accordance with, the internal laws of the State of New York
without regard to the principles of conflicts of laws. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan, for the
adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this amendment and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any manner
permitted by law.

 

9.Waiver of Jury Trial. The Company and JonesTrading each hereby irrevocably
waives any right it may have to a trial by jury in respect of any claim based
upon or arising out of this amendment or any transaction contemplated hereby.

 

10.Counterparts. This amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery of an executed amendment by one
party to the other may be made by facsimile transmission.

 

 

[Signature Page Follows]

 

 

3

 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding among the Company and
JonesTrading, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding amendment to the Agreement
between the Company and JonesTrading.  

 

 

Very truly yours,

 

 

TRACON PHARMACEUTICALS, InC.

 

By:      /s/ Charles P. Theuer             

Name: Charles P. Theuer, M.D., Ph.D.

Title:   President and Chief Executive Officer

 

 

jonestrading institutional services lLC

 

 

By:      /s/ Burke Cook                      

Name: Burke Cook

Title:   General Counsel

 

 

 

 

 

 

[Signature Page to Amendment No. 1 to Capital on DemandTM Sales Agreement]